Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/911965 application is in response to the communications filed June 25, 2020. 
Claims 1-20 were initially submitted June 25, 2020. 
Claims 1-20 are currently pending and considered below. 

Specification
The abstract of the disclosure is objected to because the final sentence recites “The A method for emotional pattern matching is also disclosed”. This should instead read “A method for emotional pattern matching is also disclosed”  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 8, 
The claim recites the limitation “wherein the computer device”. This limitation lacks antecedent basis and is therefore considered indefinite. For the purposes of examination, the examiner will interpret this limitation as “wherein the computing device”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A is a two-prong inquiry, in which Prong 1 determines whether a claim recites a judicial exception. Prong 2 determines if the additional limitations of the claim integrates the recited judicial exception into a practical application. If the additional elements of the claim fail to integrate the judicial exception into a practical application, claim is directed to the recited judicial exception, see MPEP 2106.04(II)(A).  
Step 2A Prong 1: The claim contains subject matter that recites an abstract idea, law of nature, or natural phenomenon with the steps of emotional pattern matching, receive current user emotional activity data from a user; generate a user state classifier as a function of state training data, wherein the state training data comprises a plurality of elements of user emotional activity data correlated with elements of past user emotional state data; identify a current user emotional state as a function of the user state classifier and the current user emotional activity data, wherein the current user emotional state is a function of an emotional wellbeing of the user; match the current user emotional state to an emotional therapy by: receiving emotional therapy training data, wherein the emotional therapy training data includes a plurality of combinations of user emotional state data and correlated emotional therapies; generating an emotional wellbeing model as a function of the emotional therapy training data; and generating the emotional therapy as a function of the current user emotional state, the current user emotional state data, and a wellbeing model. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “A system for”, “the system comprising a computing device, wherein the computing device is configured to”, “transmit the emotional therapy to the user” and “as a function of a machine-learning process”, a system for emotional pattern matching, the system comprising a computing device, wherein the computing device is configured to: receive current user emotional activity data from a user; generate a user state classifier as a function of state training data, wherein the state training data comprises a plurality of elements of user emotional activity data correlated with elements of past user emotional state data; identify a current user emotional state as a function of the user state classifier and the current user emotional activity data, wherein the current user emotional state is a function of an emotional wellbeing of the user; match the current user emotional state to an emotional therapy by: receiving emotional therapy training data, wherein the emotional therapy training data includes a plurality of combinations of user emotional state data and correlated emotional therapies; generating as a function of a machine-learning process an emotional wellbeing model as a function of the emotional therapy training data; generating the emotional therapy as a function of the current user emotional state, the current user emotional state data, and a wellbeing model; and transmit the emotional therapy to the user in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“transmit the emotional therapy to the user” which corresponds to mere data gathering and/or output.  
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “A system for”, “the system comprising a computing device, wherein the computing device is configured to” and “as a function of a machine-learning process”. 
Accordingly, this claim is directed to an abstract idea. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“transmit the emotional therapy to the user” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
The system of claim 1. 
“wherein a support response module is further configured to perform two factor authentication of the user” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein a support response module is further configured to perform two factor authentication of the user” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein a support response module is further configured to perform two factor authentication of the user” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
The system of claim 1. 
“wherein the emotional therapy includes a non-textual response” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
The system of claim 1.
“wherein the emotional therapy includes a textual response” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
The system of claim 1.
“wherein the state training data includes past user emotional state data from a plurality of users” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
The system of claim 1. 
“update the state training data by incorporating a user response to the emotional therapy into the state training data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein computing device is further configured to” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
The system of claim 1. 
“wherein the system is configured to perform an iterative textual conversation with the user, the iterative textual conversation including transmitting by a computing device, a plurality of emotional therapy candidates and receiving a user selection of a user emotional therapy candidates from the plurality of user emotional therapy candidates” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein a support response module is further configured to perform two factor authentication of the user” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein a support response module is further configured to perform two factor authentication of the user” which corresponds to receiving or transmitting data over a network.  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
The system of claim 1. 
“detect a conference event in the user based on a user input; select an authorized contact from an authorization list as a function of a location of the user; and initiate a conference with the authorized contact as a function of the conference event” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the computing device is configured to:” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
The system of claim 1. 
“retrieve the emotional therapy, from a wellbeing response repository as a function of the current user emotional state and the current user emotional state data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the computing device is further configured to:” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
The system of claim 1. 
“generate an emotional therapy wherein the emotional therapy contains a conference initiator” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the computing device is further configured to:” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
“transmit the conference initiator to user client device of a first user; transmit the conference initiator to user client device of a second user; and facilitate a conversation between the first user and the second user utilizing the conference initiator.” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein a support response module is further configured to perform two factor authentication of the user” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein a support response module is further configured to perform two factor authentication of the user” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 is substantially similar to claim 1. Accordingly, claim 11 is rejected for the same reasons as claim 1. 
As per claim 12, 
Claim 12 is substantially similar to claim 2. Accordingly, claim 12 is rejected for the same reasons as claim 2.
As per claim 13, 
Claim 13 is substantially similar to claim 3. Accordingly, claim 13 is rejected for the same reasons as claim 3.
As per claim 14, 
Claim 14 is substantially similar to claim 4. Accordingly, claim 14 is rejected for the same reasons as claim 4.
As per claim 15, 
Claim 15 is substantially similar to claim 5. Accordingly, claim 15 is rejected for the same reasons as claim 5.
As per claim 16, 
Claim 16 is substantially similar to claim 6. Accordingly, claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. Accordingly, claim 17 is rejected for the same reasons as claim 7.
As per claim 18,
Claim 18 is substantially similar to claim 8. Accordingly, claim 18 is rejected for the same reasons as claim 8.
As per claim 19, 
Claim 19 is substantially similar to claim 9. Accordingly, claim 19 is rejected for the same reasons as claim 9.
As per claim 20, 
Claim 20 is substantially similar to claim 10. Accordingly, claim 20 is rejected for the same reasons as claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle (US 2020/0214626) in view of Etkin et al. (US 2021/0353224; herein referred to as Etkin).
As per claim 1, 
Boyle teaches receive current user emotional activity data from a user:
(Paragraph [0031] of Boyle. The teaching describes that the present invention robotic device for assisting users with a mental illness, the artificial intelligence software includes visual emotion recognition that studies a user's facial expression, identifies facial landmarks, compares the facial landmarks to training data, determines the user's emotional state and responds with a defined response to the emotional state.)
Boyle further teaches generate a user state classifier as a function of state training data, wherein the state training data comprises a plurality of elements of user emotional activity data correlated with elements of past user emotional state data:
(Paragraph [0059] of Boyle. The teaching describes that patient data on storage is read 405 for comparison to the new data from the user at hand. If there is a match, the user is “in”. If a user is not identified by either his or her facial features or by voice/name, the user may be added as user to its list of known users and patient information is edited 411 and written into the patient data file 407. It will prompt the user for their full name and preferred name, and record images of his or her face to serve as training data for the software's facial recognition algorithms)
Boyle further teaches identify a current user emotional state as a function of the user state classifier and the current user emotional activity data, wherein the current user emotional state is a function of an emotional wellbeing of the user:
(Paragraph [0059] of Boyle. The teaching describes that the main software additional deploys visual emotion recognition for identifying a user's facial emotions. Facial landmarks are identified and compared to training data to determine a user's probable emotion or combinations of emotions. To keep the user's face in the video frame, the facial landmarks are also used to drive the positioning motors of the head. If the user's head drifts too far to anyone edge of the video frame, the application will give a drive command to the two head motors to adjust its position to re-center the head in the frame. The general trend of the user's facial emotions over time can be recorded and tracked in conjunction with the other forms of treatment deployed to determine how a treatment affected the user's overall emotional and mental wellness.)
Boyle further teaches match the current user emotional state to an emotional therapy and transmit the emotional therapy to the user:
(Paragraph [0060] of Boyle. The teaching describes that if through conversation 511, the system sees the need for therapeutic treatment 517, a choice of guided meditation or talk therapy or both 521 may be offered or recommended, and psychotherapy practices 523 and/or meditation routine 531 will begin)
Boyle does not explicitly teach match the current user emotional state to an emotional therapy by: receiving emotional therapy training data, wherein the emotional therapy training data includes a plurality of combinations of user emotional state data and correlated emotional therapies; generating as a function of a machine-learning process an emotional wellbeing model as a function of the emotional therapy training data; and generating the emotional therapy as a function of the current user emotional state, the current user emotional state data, and a wellbeing model.
However Etkin teaches match the current user emotional state to an emotional therapy by: receiving emotional therapy training data, wherein the emotional therapy training data includes a plurality of combinations of user emotional state data and correlated emotional therapies; generating as a function of a machine-learning process an emotional wellbeing model as a function of the emotional therapy training data; and generating the emotional therapy as a function of the current user emotional state, the current user emotional state data, and a wellbeing model:
(Paragraphs [0004], [0005] and [0273]-[0280] of Etkin. The teaching describes a method of identifying antidepressant-responsive depression phenotypes in subjects undergoing treatment of depression with an antidepressant using a machine learning model is provided. determining a treatment outcome prediction for a patient by at least applying, to a representation of a first data corresponding to one or more brain signals of the patient, a machine learning model, the machine learning model including a filter configured to generate, based at least on the representation of the first data, a first plurality of latent signals, the machine learning model further including a regression model configured to generate, based at least on a feature of each of the first plurality of latent signals, the treatment outcome prediction, the machine learning model having been trained by at least optimizing the filter to generate a reduced quantity of latent signals whose feature minimizes an error in the treatment outcome prediction generated by the regression model; and providing an indication corresponding to the treatment outcome prediction. The machine learning controller 110 may include a machine learning model 115 including a filter 112, a feature extractor 114, and a regression model 116. The machine learning controller 110 may be configured to train the machine learning model 115 including, for example, by solving a convex optimizing problem to optimize the filter 112 to generate a reduced quantity of latent signals whose features minimize the prediction error of the regression model 116. The trained machine learning model 115 may be configured to generate a treatment outcome prediction indicating a patient's response to one or more treatments. For example, the treatment outcome prediction from the trained machine learning model 115 may identify the patient as being responsive to one or more types of medication, psychotherapy, somatic therapy, and/or the like. This teaching demonstrates that a training model is implemented to determine a user’s emotional/psychological state. The machine learning algorithm looks at the user emotional state data and correlates it with the training data to determine which therapy would be best based on the received data.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the therapy assignment methods of Boyle to incorporate the machine learning teachings of Etkin. Etkin teaches in paragraph [0099] that the use of machine learning to match a patient’s emotional state to its therapy was shown to better predict the more efficacious therapy. Thus, this machine learning capability reduces the likelihood that a chosen therapy would not work. One of ordinary skill in the art would have modified Boyle with Etkin based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Boyle and Etkin teaches the limitations of claim 1. 
Boyle further teaches wherein a support response module is further configured to perform two factor authentication of the user:
(Paragraph [0060] of Boyle. The teaching describes another software diagram (basic architecture) wherein the start 501 is accomplished by a user speaking and then followed by the patient being authenticated visually and verbally 503.)
As per claim 3, 
The combined teaching of Boyle and Etkin teaches the limitations of claim 1. 
Boyle further teaches wherein the emotional therapy includes a non-textual response:
(Paragraph [0055] of Boyle. The teaching describes that the invention's main application's Graphical User interface (GUI) is displayed on this screen. It deploys visual treatment methods such as videos employed in guided meditation techniques and images and text for cheering its companion up based on a user's personal preferences and personality.) 
As per claim 4, 
The combined teaching of Boyle and Etkin teaches the limitations of claim 1.
Boyle further teaches wherein the emotional therapy includes a textual response:
(Paragraph [0055] of Boyle. The teaching describes that the invention's main application's Graphical User interface (GUI) is displayed on this screen. It deploys visual treatment methods such as videos employed in guided meditation techniques and images and text for cheering its companion up based on a user's personal preferences and personality.)
As per claim 5, 
The combined teaching of Boyle and Etkin teaches the limitations of claim 1.
Boyle further teaches wherein the state training data includes past user emotional state data from a plurality of users:
(Paragraph [0059] of Boyle. The teaching describes that patient data on storage is read 405 for comparison to the new data from the user at hand. If there is a match, the user is “in”. If a user is not identified by either his or her facial features or by voice/name, the user may be added as user to its list of known users and patient information is edited 411 and written into the patient data file 407. It will prompt the user for their full name and preferred name, and record images of his or her face to serve as training data for the software's facial recognition algorithms. This list of known users that is added to the training data demonstrates that there are a plurality of users for the training of the facial recognition algorithm.)
As per claim 6, 
The combined teaching of Boyle and Etkin teaches the limitations of claim 1. 
Boyle further teaches wherein computing device is further configured to update the state training data by incorporating a user response to the emotional therapy into the state training data:
(Paragraph [0061] of Boyle. The teaching describes if a user requests meditation verbally, the application will select a guided meditation routine using a combination of prerecorded videos, music, and sounds to help soothe the user. This can also be actuated routinely if a user verbally sets a recurring time he or she would like to meditate, or if a caregiver provides the unit with the same command. If a user's speech contains information about themselves, the unit can train itself and update the user's profile to match the new or additional data.)
As per claim 9, 
The combined teaching of Boyle and Etkin teaches the limitations of claim 1. 
Etkin further teaches wherein the computing device is further configured to: retrieve the emotional therapy, from a wellbeing response repository as a function of the current user emotional state and the current user emotional state data:
(Paragraphs [0004], [0005] and [0273]-[0280] of Etkin. The teaching describes a method of identifying antidepressant-responsive depression phenotypes in subjects undergoing treatment of depression with an antidepressant using a machine learning model is provided. determining a treatment outcome prediction for a patient by at least applying, to a representation of a first data corresponding to one or more brain signals of the patient, a machine learning model, the machine learning model including a filter configured to generate, based at least on the representation of the first data, a first plurality of latent signals, the machine learning model further including a regression model configured to generate, based at least on a feature of each of the first plurality of latent signals, the treatment outcome prediction, the machine learning model having been trained by at least optimizing the filter to generate a reduced quantity of latent signals whose feature minimizes an error in the treatment outcome prediction generated by the regression model; and providing an indication corresponding to the treatment outcome prediction. The machine learning controller 110 may include a machine learning model 115 including a filter 112, a feature extractor 114, and a regression model 116. The machine learning controller 110 may be configured to train the machine learning model 115 including, for example, by solving a convex optimizing problem to optimize the filter 112 to generate a reduced quantity of latent signals whose features minimize the prediction error of the regression model 116. The trained machine learning model 115 may be configured to generate a treatment outcome prediction indicating a patient's response to one or more treatments. For example, the treatment outcome prediction from the trained machine learning model 115 may identify the patient as being responsive to one or more types of medication, psychotherapy, somatic therapy, and/or the like. This teaching demonstrates that a training model is implemented to determine a user’s emotional/psychological state. The machine learning algorithm looks at the user emotional state data and correlates it with the training data to determine which therapy would be best based on the received data.)
As per claim 11, 
Claim 11 is substantially similar to claim 1. Accordingly, claim 11 is rejected for the same reasons as claim 1. 
As per claim 12, 
Claim 12 is substantially similar to claim 2. Accordingly, claim 12 is rejected for the same reasons as claim 2.
As per claim 13, 
Claim 13 is substantially similar to claim 3. Accordingly, claim 13 is rejected for the same reasons as claim 3.
As per claim 14, 
Claim 14 is substantially similar to claim 4. Accordingly, claim 14 is rejected for the same reasons as claim 4.
As per claim 15, 
Claim 15 is substantially similar to claim 5. Accordingly, claim 15 is rejected for the same reasons as claim 5.
As per claim 16, 
Claim 16 is substantially similar to claim 6. Accordingly, claim 16 is rejected for the same reasons as claim 6.
As per claim 19, 
Claim 19 is substantially similar to claim 9. Accordingly, claim 19 is rejected for the same reasons as claim 9.
Claims 7, 8, 10, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle and Etkin in further view of Kahn (US 2016/0246936). 
As per claim 7, 
The combined teaching of Boyle and Etkin teaches the limitations of claim 1. 
The combined teaching of Boyle and Etkin does not explicitly teach wherein the system is configured to perform an iterative textual conversation with the user, the iterative textual conversation including transmitting by a computing device, a plurality of emotional therapy candidates and receiving a user selection of a user emotional therapy candidates from the plurality of user emotional therapy candidates.
However Kahn teaches wherein the system is configured to perform an iterative textual conversation with the user, the iterative textual conversation including transmitting by a computing device, a plurality of emotional therapy candidates and receiving a user selection of a user emotional therapy candidates from the plurality of user emotional therapy candidates:
(Paragraphs [0127]-[0131] and Figure 4 of Kahn. The teaching describes the platform 203 may access the user's profile 206 to determine the user's known service needs 222. Data in the user's profile 206 may be accessed and may be supplemented with current input to determine services that are likely to be desired by the user. The expert profiles 210 may then be searched 226 to determine whether any experts 204 are qualified and available to provide those services. If one or more matches are found, the list of available, qualified experts 204 may be displayed 230 to the user. For example, if a user's profile indicates that depression counseling is desired, the platform 203 may link the user to a set of counselors or psychologists who provide that service and whose status is currently available. When the user 202 is presented with a plurality of available experts 230, the user may review the expert profile data of each expert and make a selection 232. The user 202 may then be directed 234 to a virtual waiting room associated with the selected expert. The selected expert may also be notified 236 of the user's selection and their status in the waiting room. The virtual waiting room may comprise a web page with links to online chat with an expert or an associate, documents maintained by the associated expert, email to the associated expert, facilities related to the associated expert's services and other links and data. When both the expert 204 and the user 202 have indicated readiness, an online session 238 between the user 202 and the expert 204 may be facilitated by the platform 203. This online session 238 may comprise a videoconference, an audio conference, a chat forum, virtual messaging, document exchange and other media functions.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Boyle and Etkin, the therapy network teachings of Kahn. Paragraph [0060] of Boyle teaches that if a patient exhibits high alert behavior such as reciting key words indicative of harming self or others, a notification is issued to a professional to intervene. One of ordinary skill in the art would have known that this system would rely on a professional to actually respond to that notification. The advantage of Kahn provides a system that provides a situation where the patient does not need to wait to receive help by automatically providing them a choice of who to reach out to when they are in need. These people that the patient would reach out to are essentially on standby waiting to help. This eliminates the need to set up a time to talk after a notification is given because the notification to the professional in Kahn is to start the session. One of ordinary skill in the art would have added to the combined teaching of Boyle and Etkin, the teaching of Kahn based on this incentive without yielding unexpected results.
As per claim 8, 
The combined teaching of Boyle and Etkin teaches the limitations of claim 1. 
The combined teaching of Boyle and Etkin does not explicitly teach wherein the computing device is configured to: detect a conference event in the user based on a user input; select an authorized contact from an authorization list as a function of a location of the user; and initiate a conference with the authorized contact as a function of the conference event.
However Kahn teaches wherein the computing device is configured to: detect a conference event in the user based on a user input; select an authorized contact from an authorization list as a function of a location of the user; and initiate a conference with the authorized contact as a function of the conference event:
(Paragraphs [0127]-[0131] and Figure 4 of Kahn. The teaching describes the platform 203 may access the user's profile 206 to determine the user's known service needs 222. Data in the user's profile 206 may be accessed and may be supplemented with current input to determine services that are likely to be desired by the user. The expert profiles 210 may then be searched 226 to determine whether any experts 204 are qualified and available to provide those services. If one or more matches are found, the list of available, qualified experts 204 may be displayed 230 to the user. For example, if a user's profile indicates that depression counseling is desired, the platform 203 may link the user to a set of counselors or psychologists who provide that service and whose status is currently available. When the user 202 is presented with a plurality of available experts 230, the user may review the expert profile data of each expert and make a selection 232. The user 202 may then be directed 234 to a virtual waiting room associated with the selected expert. The selected expert may also be notified 236 of the user's selection and their status in the waiting room. The virtual waiting room may comprise a web page with links to online chat with an expert or an associate, documents maintained by the associated expert, email to the associated expert, facilities related to the associated expert's services and other links and data. When both the expert 204 and the user 202 have indicated readiness, an online session 238 between the user 202 and the expert 204 may be facilitated by the platform 203. This online session 238 may comprise a videoconference, an audio conference, a chat forum, virtual messaging, document exchange and other media functions.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Boyle and Etkin, the therapy network teachings of Kahn. Paragraph [0060] of Boyle teaches that if a patient exhibits high alert behavior such as reciting key words indicative of harming self or others, a notification is issued to a professional to intervene. One of ordinary skill in the art would have known that this system would rely on a professional to actually respond to that notification. The advantage of Kahn provides a system that provides a situation where the patient does not need to wait to receive help by automatically providing them a choice of who to reach out to when they are in need. These people that the patient would reach out to are essentially on standby waiting to help. This eliminates the need to set up a time to talk after a notification is given because the notification to the professional in Kahn is to start the session. One of ordinary skill in the art would have added to the combined teaching of Boyle and Etkin, the teaching of Kahn based on this incentive without yielding unexpected results.
As per claim 10, 
The combined teaching of Boyle and Etkin teaches the limitations of claim 1. 
The combined teaching of Boyle and Etkin does not explicitly teach wherein the computing device is further configured to: generate an emotional therapy wherein the emotional therapy contains a conference initiator; transmit the conference initiator to user client device of a first user; transmit the conference initiator to user client device of a second user; and facilitate a conversation between the first user and the second user utilizing the conference initiator.
However Kahn teaches wherein the computing device is further configured to: generate an emotional therapy wherein the emotional therapy contains a conference initiator; transmit the conference initiator to user client device of a first user; transmit the conference initiator to user client device of a second user; and facilitate a conversation between the first user and the second user utilizing the conference initiator:
(Paragraphs [0127]-[0131] and Figure 4 of Kahn. The teaching describes the platform 203 may access the user's profile 206 to determine the user's known service needs 222. Data in the user's profile 206 may be accessed and may be supplemented with current input to determine services that are likely to be desired by the user. The expert profiles 210 may then be searched 226 to determine whether any experts 204 are qualified and available to provide those services. If one or more matches are found, the list of available, qualified experts 204 may be displayed 230 to the user. For example, if a user's profile indicates that depression counseling is desired, the platform 203 may link the user to a set of counselors or psychologists who provide that service and whose status is currently available. When the user 202 is presented with a plurality of available experts 230, the user may review the expert profile data of each expert and make a selection 232. The user 202 may then be directed 234 to a virtual waiting room associated with the selected expert. The selected expert may also be notified 236 of the user's selection and their status in the waiting room. The virtual waiting room may comprise a web page with links to online chat with an expert or an associate, documents maintained by the associated expert, email to the associated expert, facilities related to the associated expert's services and other links and data. When both the expert 204 and the user 202 have indicated readiness, an online session 238 between the user 202 and the expert 204 may be facilitated by the platform 203. This online session 238 may comprise a videoconference, an audio conference, a chat forum, virtual messaging, document exchange and other media functions.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Boyle and Etkin, the therapy network teachings of Kahn. Paragraph [0060] of Boyle teaches that if a patient exhibits high alert behavior such as reciting key words indicative of harming self or others, a notification is issued to a professional to intervene. One of ordinary skill in the art would have known that this system would rely on a professional to actually respond to that notification. The advantage of Kahn provides a system that provides a situation where the patient does not need to wait to receive help by automatically providing them a choice of who to reach out to when they are in need. These people that the patient would reach out to are essentially on standby waiting to help. This eliminates the need to set up a time to talk after a notification is given because the notification to the professional in Kahn is to start the session. One of ordinary skill in the art would have added to the combined teaching of Boyle and Etkin, the teaching of Kahn based on this incentive without yielding unexpected results. 
As per claim 17, 
Claim 17 is substantially similar to claim 7. Accordingly, claim 17 is rejected for the same reasons as claim 7.
As per claim 18,
Claim 18 is substantially similar to claim 8. Accordingly, claim 18 is rejected for the same reasons as claim 8.
As per claim 20, 
Claim 20 is substantially similar to claim 10. Accordingly, claim 20 is rejected for the same reasons as claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686